DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-14 are allowed.

REASONS FOR ALLOWANCE
3.	The present invention is directed to determining a burst period to transfer received packets.
		Wang et al (US 20090220238 A1) discloses an adaptive burst assembly mechanism based on a dynamic length threshold. In this regard, assembly time is compared with a time threshold to acquire the trend of traffic load change and the length threshold is adjusted according to the trend of traffic load change. If the assembly time is less than a minimum assembly time, the length threshold is increased and if the assembly time is greater than or equal to a maximum assembly time, the length threshold is decreased (Fig. 4, Par 0043-0061). 
		Wang does not disclose, “calculating a front edge period that is a cycle length of the front edge by using the front edge associated with each of the plurality of bursts detected, calculating a rear edge period that is a cycle length of the rear edge by using the rear edge associated with each of the plurality of bursts detected, the deciding of the burst period being configured to decide the front edge period as the burst period in response to the front edge period longer 
		Cloutier et al (US 6891852 B1) discloses to adjust the burst transmission duration in a high speed wireless communication system. After beginning a burst transmission, if new/additional data is available within a burst inactivity time period, the burst transmission is extended to include the additional data. The burst transmission is terminated when no additional data is detected within the burst inactivity time period (Fig. 4-6, Col 5, Line 1-67, Col 6, Line 1-67, Col 7, Line 1-27).
		Cloutier does not disclose, “calculating a front edge period that is a cycle length of the front edge by using the front edge associated with each of the plurality of bursts detected, calculating a rear edge period that is a cycle length of the rear edge by using the rear edge associated with each of the plurality of bursts detected, the deciding of the burst period being configured to decide the front edge period as the burst period in response to the front edge period longer than the rear edge period and decide the rear edge period as the burst period in response to the rear edge period longer than the front edge period”.

The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473